It was urged that we were in error in holding that any evidence of the execution of the will but that of the subscribing witnesses, until all of them had been examined or their absence accounted for, was admissible. In this case one of the subscribing witnesses was introduced and examined, and the testimony of others present at the execution of the will was then admitted to aid in establishing it. Our statute provides that a will may be probated by the evidence of one of the subscribing witnesses. Rev. Stats., art. 1847.
This is the primary evidence, but when it has been introduced, and the *Page 533 
witness has testified to facts sufficient to probate the will, the rule is satisfied, and the question of the due execution of the will is then one of fact, to be tried like any other. The court may admit the will to probate upon the evidence of one of the subscribing witnesses, if he testifies to the requisite facts; and this being so, what reason is there for holding that it may not do so upon the same evidence, when corroborated by other testimony? This would seem to be the effect of the contention.
It is said that it was the practice of the courts of chancery upon bills to establish wills, to require the production of all the subscribing witnesses, but such is not believed to be the general rule in probate proceedings, especially where there are statutes like ours. 3 Redf. on Wills, 39, 41, 42, 45; Schouler on Wills, sec. 348, note 4.
In the case of Heist v. Universalist General Convention,76 Tex. 521, the witnesses who were produced were, it seems, unable to testify to the necessary facts, and it was held that such facts could not be supplied by the evidence of other witnesses so long as some of the subscribing witnesses had not been examined. This was a case where primary evidence of the essential facts had not been furnished before the other testimony was offered. In other words, the stature had not been complied with.
The question as to the admissibility of the declarations of the deceased subscribing witnesses is not properly raised, because of insufficiency in the bills of exceptions pointed out in the opinion.
Motion overruled.